EXHIBIT 10.1 TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS TENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into as of September 2, 2011, by and between SILICON VALLEY BANK (“Bank”) and EDGEWAVE, INC., a Delaware corporation (“Borrower”) whose address is 15333 Avenue of Science, San Diego, CA 92128. Recitals A.Bank and Borrower have entered into that certain Loan and Security Agreement dated as of May 11, 2007 as amended by that certain First Amendment to Loan and Security Agreement dated as of July 9, 2007, that certain Second Amendment to Loan and Security Agreement dated as of August 13, 2007, that certain Third Amendment to Loan and Security Agreement dated as of January 25, 2008, that certain Fourth Amendment to Loan and Security Agreement dated as of July 23, 2008, that certain Fifth Amendment to Loan and Security Agreement dated as of February 27, 2009, that certain Sixth Amendment to Loan and Security Agreement dated as of March 23, 2010, that certain Seventh Amendment to Loan and Security Agreement dated as of September 29, 2010, that certain Eighth Amendment to Loan and Security Agreement dated as of May 12, 2011 and that certain Ninth Amendment to Loan and Security Agreement dated as of June 30, 2011 (as the same may from time to time be further amended, modified, supplemented or restated, the “Loan Agreement”). B.Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C.Borrower has requested that Bank amend the Loan Agreement to make certain revisions to the Loan Agreement as more fully set forth herein. D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which hereby is acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2.Amendments to Loan Agreement. 2.1Section 6.9 (Financial Covenants).Section 6.9(b) hereby is amended and restated in its entirety to read as follows: “(b)As of the last day of each month during which a Liquidity Period has not been in effect, Borrower’s billings for the rolling three (3) months, shall be at least seventy five percent (75%) of Borrower’s projected billings for such month as outlined in Borrower’s forecast provided to Bank on August 4, 2011 and any revisions to such plan that are approved in writing by Bank.Any such revisions to such plan that are approved by Borrower’s board of directors shall be provided to Bank within five (5) days of approval by Borrower’s board of directors.” 1 2.2Section 13 (Definitions).The following terms and their definitions set forth in Section 13.1 hereby are amended in their entirety and replaced with the following: “Availability Amount”is, at the time of determination (a) the lesser of (i) the Revolving Line or (ii) or the Borrowing Base minus (b) the amount of all outstanding Letters of Credit (including drawn but unreimbursed Letters of Credit), minus (c) the FX Reserve, minus (d) any amounts used for Cash Management Services, minus (e) the outstanding principal amount of Term Loan A, minus (f) the outstanding principal balance of any Advances and, minus (g) when a Liquidity Period is in effect, the aggregate outstanding principal amount of Term Loan B and Term Loan C. “Liquidity” means, at the time of determination, the sum of (a) Borrower’s cash and Cash Equivalents plus (b) the Liquidity Amount. “Liquidity Amount” means, at the time of determination, (a) the lesser of (i) the Revolving Line or (ii) or the Borrowing Base minus (b) the amount of all outstanding Letters of Credit (including drawn but unreimbursed Letters of Credit), minus (c) the FX Reserve, minus (d) any amounts used for Cash Management Services, minus (e) the outstanding principal amount of Term Loan A, and minus (f) the outstanding principal balance of any Advances. “Liquidity Period” means the period beginning on the date on which Borrower’s Liquidity is less than or equal to the Minimum Liquidity Amount and ending on the date on which Borrower has maintained Liquidity in excess of the Minimum Liquidity Amount for each of the immediately preceding thirty (30) days. “Minimum Liquidity Amount” means an amount equal to Four Million Dollars ($4,000,000). “Tenth Amendment Effective Date” is September 2, 2011. “Term Loan A Maturity Date” is June 30, 2013. 2.3Exhibit C to the Agreement hereby is replaced with Exhibit C attached hereto. 2.4Bank hereby waives Borrower’s requirement to comply with Section 6.9(b) of the Loan Agreement for the June 2011 and July 2011 measuring periods. 3.Limitation of Amendments. 3.1The amendments set forth in Section 2, above, are effective for the purposes set forth herein and shall be limited precisely as written and shall not be deemed to (a) be a consent to any amendment, waiver or modification of any other term or condition of any Loan Document, or (b) otherwise prejudice any right or remedy which Bank may now have or may have in the future under or in connection with any Loan Document. 3.2This Amendment shall be construed in connection with and as part of the Loan Documents and all terms, conditions, representations, warranties, covenants and agreements set forth in the Loan Documents, except as herein amended, hereby are ratified and confirmed and shall remain in full force and effect. 4.Representations and Warranties.To induce Bank to enter into this Amendment, Borrower hereby represents and warrants to Bank as follows: 4.1The representations and warranties contained in the Loan Documents are true, accurate and complete in all material respects as of the date hereof (except to the extent such representations and warranties relate to an earlier date, in which case they are true and correct as of such date), and after giving effect to the waiver contained in Section 2.4, no Event of Default has occurred and is continuing; 4.2Borrower has the power and authority to execute and deliver this Amendment and to perform its obligations under the Loan Agreement, as amended by this Amendment; 2 4.3The organizational documents of Borrower delivered to Bank in connection with the execution hereof remain true, accurate and complete and have not been amended, supplemented or restated and are and continue to be in full force and effect; 4.4The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, have been duly authorized; 4.5The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not and will not contravene (a) any law or regulation binding on or affecting Borrower, (b) any contractual restriction with a Person binding on Borrower, (c) any order, judgment or decree of any court or other governmental or public body or authority, or subdivision thereof, binding on Borrower, or (d) the organizational documents of Borrower; 4.6The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not require any order, consent, approval, license, authorization or validation of, or filing, recording or registration with, or exemption by any governmental or public body or authority, or subdivision thereof, binding on either Borrower, except as already has been obtained or made; and 4.7This Amendment has been duly executed and delivered by Borrower and is the binding obligation of Borrower, enforceable against Borrower in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar laws of general application and equitable principles relating to or affecting creditors’ rights. 5.Counterparts.This Amendment may be executed in any number of counterparts and all of such counterparts taken together shall be deemed to constitute one and the same instrument. 6.Effectiveness.This Amendment shall be effective as of the date first written above upon (a) the due execution and delivery to Bank of this Amendment by each party hereto (b) the payment by Borrower of a variance fee in the amount of Five Thousand Dollars ($5,000), and (c) the due execution and delivery to Bank of updated Borrowing Resolutions for Borrower. 7.Reference to and Effect on the Loan Agreement and the Other Documents.(i) On and after the Tenth Amendment Effective Date, each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to the Loan Agreement, and each reference in the other Loan Documents to the “Loan Agreement,” “thereunder,” “thereof” or words of like import referring to the Loan Agreement shall mean and be a reference to the Loan Agreement as amended by this Amendment; and (ii) except as specifically amended by this Amendment, the Loan Agreement and the other Loan Documents shall remain in full force and effect and are hereby ratified and confirmed. [Signature page follows.] 3 In Witness Whereof, the parties hereto have caused this Amendment to be duly executed and delivered as of the date first written above. BANK SILICON VALLEY BANK BORROWER EDGEWAVE, INC. By: /s/ Andre Pelletier By: /s/ Thalia Gietzen Name Andre Pelletier Name: Thalia Gietzen Title: Senior Relationship Manager Title: VP of Finance Date:
